Title: To James Madison from Mackay & Campbell, 4 September 1820
From: Mackay & Campbell
To: Madison, James


                
                    Dr. Sir,
                    Fredericksburg 4 Septem. 1820.
                
                Your favour 1st. inst. to our prior, covering your sett of exchange on Maury & Latham for £100 Sterlg. is before us. Seven weeks ago we Valued on these Gentlemen for £150 Stg. on account your 8 Hhd’s Tobacco & on account 8 Hhds of our own, Shipped per Scipio, Capt. Drummond, from Jas. River. Our Bill was made under the supposition that we were to Value for proceeds your Tobo. as well as our own; but as you have sent us this Bill, (& have made other appropriations of the remaining proceeds) we will forward it to M. & L. to be placed to your debit & our Credit, with a request that the proceeds of your Tobo. may be placed to your Credit. When the matter will Stand as you wish—We will either bring or Send to next Court the Money requested.
                Liverpool letters of 27th. July mention that wheat had advanced 6/.quarter in London, in consequence of unfavourable weather for eight days & our flour was here enquired for in Liverpool at a Small advance.
                Tobacco of good quality was also in better demand, but inferior Sorts were quite neglected. We are Dr. Sir With much respect, Your friends & Servts.
                
                    Mackay & Campbell
                
                
                    Flour $4.
                    Wheat 75–77¢.
                
            